     Case 2:20-cv-01500-JAM-CKD Document 13 Filed 10/09/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EL & EL WOOD PRODUCTS CORP.,                        No. 2:20-cv-01500-JAM-CKD PS
12                         Plaintiff,
13              v.                                       ORDER
14   ERNESTO COPADO,
15                         Defendant.
16

17              On August 19, 2020, defendant was granted thirty days to retain counsel and this court

18   stayed this matter. (ECF No. 10.) The court also informed defendant that if counsel did not file a

19   notice of appearance within thirty days the case would be referred to the undersigned pursuant to

20   Local Rule 302(c)(21). (Id.) On October 7, 2020, this matter was referred to the undersigned as

21   no counsel entered an appearance. (ECF No. 12.) To date, defendant has not filed an answer in

22   this action. Accordingly, it is HEREBY ORDERED that defendant shall file an answer to

23   plaintiff’s complaint within twenty-one (21) days of the date of this order.

24   Dated: October 8, 2020
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28   16.00.el

                                                        1
